BELCHER, Commissioner.
The conviction is for the unlawful possession of barbiturates; the punishment, one year in jail and a fine of $1,000.
The state relied upon evidence obtained as a result of a search of appellant which was admitted over objection that the search was without warrant and illegal.
, The state confesses that the record contains no evidence justifying the search and that this case should be reversed and remanded for new trial.
The record supports the state’s admission.
For the reason stated, the judgment is reversed and the cause is remanded.
Opinion approved by the Court.